Name: 81/495/EEC: Council Decision of 6 July 1981 amending Decision 76/557/EEC regarding the inclusion of certain disaster-stricken communes in Italy among the mountain areas within the meaning of Directive 75/268/EEC on mountain and hill farming and farming in certain less-favoured areas
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-07-16

 Avis juridique important|31981D049581/495/EEC: Council Decision of 6 July 1981 amending Decision 76/557/EEC regarding the inclusion of certain disaster-stricken communes in Italy among the mountain areas within the meaning of Directive 75/268/EEC on mountain and hill farming and farming in certain less-favoured areas Official Journal L 193 , 16/07/1981 P. 0030****( 1 ) OJ NO C 80 , 8 . 4 . 1981 , P . 7 . ( 2 ) OJ NO C 144 , 15 . 6 . 1981 , P . 116 . ( 3 ) OJ NO L 171 , 30 . 6 . 1976 , P . 34 . ( 4 ) OJ NO L 83 , 3 . 4 . 1979 , P . 17 . ( 5 ) OJ NO L 128 , 19 . 5 . 1975 , P . 72 . COUNCIL DECISION OF 6 JULY 1981 AMENDING DECISION 76/557/EEC REGARDING THE INCLUSION OF CERTAIN DISASTER-STRICKEN COMMUNES IN ITALY AMONG THE MOUNTAIN AREAS WITHIN THE MEANING OF DIRECTIVE 75/268/EEC ON MOUNTAIN AND HILL FARMING AND FARMING IN CERTAIN LESS-FAVOURED AREAS ( 81/495/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 42 AND 43 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ), HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), WHEREAS , BY COUNCIL DECISION 76/557/EEC OF 21 JUNE 1976 REGARDING THE INCLUSION OF CERTAIN DISASTER-STRICKEN COMMUNES IN ITALY AMONG THE MOUNTAIN AREAS WITHIN THE MEANING OF DIRECTIVE 75/268/EEC ON MOUNTAIN AND HILL FARMING AND FARMING IN CERTAIN LESS-FAVOURED AREAS ( 3 ), AS AMENDED BY DECISION 79/342/EEC ( 4 ), A CERTAIN NUMBER OF PREDOMINANTLY AGRICULTURAL COMMUNES OF THE FRIULI-VENEZIA GIULIA REGION WHICH WERE SEVERELY AFFECTED BY AN EARTHQUAKE IN MAY 1976 WERE INCLUDED FOR A PERIOD OF FOUR YEARS AMONG THE MOUNTAIN AREAS APPEARING ON THE LIST OF THESE AREAS AS DEFINED BY COUNCIL DIRECTIVE 75/273/EEC ( 5 ); WHEREAS , SINCE THE EFFECTS OF THE DAMAGE CAUSED BY THE EARTHQUAKE STILL REMAIN , THE PERIOD OF INCLUSION SHOULD BE EXTENDED , HAS ADOPTED THIS DECISION : ARTICLE 1 ARTICLE 1 OF DECISION 76/557/EEC SHALL BE REPLACED BY THE FOLLOWING : ' ARTICLE 1 THE COMMUNES AND PARTS OF COMMUNES LISTED IN THE ANNEX SHALL BE INCLUDED FOR THE PERIOD UP TO 31 DECEMBER 1985 AMONG THE MOUNTAIN AREAS DEFINED IN ARTICLE 3 ( 3 ) OF DIRECTIVE 75/268/EEC WHICH APPEAR ON THE LIST ANNEXED TO DIRECTIVE 75/273/EEC . ' . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 6 JULY 1981 . FOR THE COUNCIL THE PRESIDENT G . HOWE